         Case 18-52175         Doc 26     Filed 01/14/19 Entered 01/15/19 08:33:56                  Desc Tr
                                        Dismissing Case Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF GEORGIA



IN RE:                                                                  CHAPTER 13

Kendreka Lashon Griffin


DEBTOR(S)                                                               CASE NO.18−52175 AEC

                                             ORDER OF DISMISSAL


     It appearing to the Court that the trustee has moved to dismiss the above−captioned case, and sent notice of said
motion and hearing date to the debtor(s) and debtor's(s') attorney, if any; and a hearing was held on this motion
wherein just cause was found to grant the trustee's motion; and it is hereby

      ORDERED that this case be and the same is dismissed; and it is further

      ORDERED that the Clerk of this Court take such action as is appropriate to close this case.




Dated: 1/14/19                                                         /s/ Austin E. Carter
                                                                       United States Bankruptcy Judge
